Citation Nr: 0704975	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The appellant had active military service from January 1954 
to January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claims.

In February 2005, the appellant testified at a 
videoconference hearing before the undersigned acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

In November 2005, the Board remanded the case for additional 
notification and development.  The case has now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical and other evidence of record reflects the 
veteran's left hand diagnoses are not related to active 
service.

3.  The medical and other evidence of record reflects that 
the veteran's left foot diagnoses are not related to active 
service.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2005 Remand, the Appeals 
Management Center (AMC) requested that the veteran provide 
names, addresses, and dates of treatment from all health care 
providers who treated him for his left hand and left foot 
disorders since his discharge from service.  The AMC also 
arranged a VA examination to determine the etiology of any 
left thumb or left foot disability.  After the foregoing 
actions were completed, the AMC issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).




II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in July 2001, December 2005, and May 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although not all these letters 
were sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2006.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The December 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The May 2006 letter advised him of how VA assigns disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
In fact, in a Statement in Support of Claim received in 
September 2006, the veteran stated that he did not have any 
type of additional information to provide the DVA referencing 
the disabilities on appeal.  The veteran was also accorded VA 
examinations in May 2001 and June 2006.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A veteran who served during wartime service is presumed to be 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111, 1137 (West 2002).

The veteran's service medical records include a January 1954 
enlistment examination which notes an abnormality of the 
upper extremity.  In the notes the abnormality is described 
as "unable to extend [left] thumb."  Because of the 
notation that the veteran was unable to extend his thumb, the 
Board finds that the presumption of soundness does not 
attach. The veteran shall be considered to have had a left 
thumb condition prior to service.   

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006).


a.	Left hand

Sick call treatment records indicate that the veteran 
presented in October and November 1954 and March 1955 to have 
his left thumb examined.  He subsequently presented in May 
1955 with complaints of right wrist pain and injury to left 
large toe, and in June 1955 for an examination of his left 
thumb and right wrist.  

A June 1955 orthopedic consultation sheet notes that the 
veteran cut himself at the lateral side of the base of his 
right thumb when he was 14 years old, he had immediate repair 
with suture of tendons.  Since then, he had been unable to 
abduct thumb satisfactorily.  

A July 1955 health record notes that the veteran could not 
extend proximal phalanx, left thumb and extension of distal 
phalanx was weak.  No loss of sensation was noted.  The 
veteran was transferred to USNH San Diego for further 
evaluation and treatment.  At the USNH in San Diego, the 
veteran was diagnosed with an old severed right extensor 
pollicis brevis tendon which did not occur in the line of 
duty and which existed prior to entrance in the military.
 
Later in July 1955, the veteran underwent an extensor tendon 
transfer to left thumb.

At separation from service, the veteran underwent a physical 
examination in January 1957.  The examination report lists 
the upper extremities as normal.  There were no defects or 
diagnoses which were considered disabling.

The veteran was afforded a VA examination in May 2001, at 
which he was diagnosed with neuropathy of the upper 
extremities.  The VA examiner. noted peripheral neuropathy of 
unknown etiology and opined that the peripheral nerve 
disorder was more along the lines of neuralgia.  Moreover, 
the VA examiner opined, "[b]ased on the medical record 
review, history and physical examination, in my opinion the 
neuropathy is less likely than not due to the surgical 
procedure performed during military service.  As per the 
medical records, veteran had surgery on his right wrist and 
thumb and his major complaint was on the left arm."

In December 2002, the May 2001 VA examiner provided an 
addendum to examination report which included a brief summary 
of the veteran's medical records and a statement that based 
on the medical record review, examination, and history, he 
stood by his May 2001 opinion and rationale.

In November 2005, the Board determined that the May 2001 and 
December 2002 VA nexus opinions were inadequate for appellate 
purposes in part because Dr. A.J. did not discuss either the 
service medical records prior to June 24, 1955.  Moreover, 
the Board notes that it was unclear whether it was the 
veteran's left thumb or right thumb that was operated on, as 
the records referred to each thumb at different times.  Thus, 
the Board remanded the case for further development including 
an additional VA examination.

The subsequent June 2006 VA examination noted that the 
veteran sustained an injury to the base of his left thumb 
while cutting a tree branch when he was 14 years old before 
joining the Navy; that the injury was repaired at a local 
hospital with immediate suturing; and that the veteran 
experienced some inability to extend the thumb prior to his 
enlistment in the Navy which was established during his entry 
physical.  Further, the examiner noted that during his 
service in July 1955, the veteran had an elective tendon 
transplant surgery from his left 4th toe to the left thumb 
followed by uneventful recovery and no significant medical 
problems thereafter.  The examiner also noted that there was 
some confusion in the veteran's service medical records 
whether the operation was performed on the right thumb or the 
left thumb.

After review of the claims file, interview and physical 
examination of the veteran, and x-rays, the June 2006 VA 
examiner opined that the veteran's left hand conditions were 
not likely related to the veteran's active service.  The 
examiner noted that apparently the veteran had a significant 
tendon injury of the left thumb prior to his joining the 
service with the same extension difficulty of the left thumb; 
that the veteran had an elective tendon transplant while he 
was in active service which would not have made things any 
worse, only better; and that the veteran was able to function 
with both hands while he was in service as well as throughout 
his civilian life with some degree of compensation for the 
lost extension of the thumb.  The examiner also noted that 
the veteran's recent complaints and deterioration of the 
function involved both hands, though more pronounced on the 
left side, were due to the old injury and degenerative 
changes as well as other age-related medical problems.  

In summary, no left hand disability was found at separation, 
and the only competent medical opinions to address the 
etiology of the current left hand diagnoses are those of the 
May 2001 and June 2006 VA examiners, who concluded that it 
was not related to active service.  Consequently, the Board 
concludes that the claim must be denied.  

b.	Left foot

The first question that must be addressed is whether 
incurrence of a left foot injury is factually shown during 
service.  The Board concludes it was.  As noted above, during 
his service in July 1955, the veteran had an elective tendon 
transplant surgery from his left 4th toe to the left thumb.  

However, to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
The June 2006 VA examiner diagnosed the veteran with 
bilateral neuralgia with neuropathy of both feet and 
radiological evidence of hammer toes with calcaneal spurs on 
left side. 

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current left 
foot disabilities and military service.

At the May 2001 VA examination, the veteran was diagnosed 
with neuropathy of the lower extremities.  However, the 
examiner noted peripheral neuropathy of unknown etiology and 
that the peripheral nerve disorder was more along the lines 
of neuralgia.  Moreover, the examiner. opined, "[b]ased on 
the medical record review, history and physical examination, 
in my opinion the neuropathy is less likely than not due to 
the surgical procedure performed during military service.  

Nevertheless, a subsequent January 2002 VA neuro clinic note 
authored by a nurse practitioner stated that the veteran had 
left hand tendon repair done in 1954, that he was in the 
hospital for 90+ days, that a tendon was removed from the 
veteran's left foot, and that the veteran reported that his 
foot would drag and that he had numbness, burning, and loss 
of sensation which particularly bothered him at night.  There 
was an objective finding of decreased sensation in the lower 
extremity.  The assessment was neuropathy of lower extremity, 
most likely related to prior surgery. 

In December 2002, the May 2001 VA examiner provided an 
addendum to the examination report which included a brief 
summary of the veteran's medical records and a statement that 
based on the medical record review, examination, and history, 
his opinion and rationale which was given in his report in 
May 2001 still stands.

In November 2005, the Board determined that the nexus 
opinions from Dr. A.J. in May 2001 and December 2002 were 
inadequate for appellate purposes because Dr. A.J. did not 
discuss either the service medical records prior to June 24, 
1955 or the January 2002 favorable nexus opinion provided by 
the nurse practitioner.  Thus, the Board remanded the case 
for further development including an additional VA 
examination.

The June 2006 VA examination noted, in part, that the veteran 
sustained an injury to the base of his left thumb while 
cutting a tree branch when he was 14 years old before joining 
the Navy, and that during his service in July 1955, the 
veteran had an elective tendon transplant surgery from his 
left 4th toe to the left thumb followed by uneventful 
recovery and no significant medical problems thereafter.  In 
fact, the VA examiner diagnosed the veteran with status post 
surgical grafting from the left foot with no residuals.  

After review of the claims file, interview and physical 
examination of the veteran, and x-rays, the June 2006 VA 
examiner opined that the veteran's left foot conditions were 
not likely related to the veteran's active service.  The 
examiner noted that the veteran's surgical intervention was 
an elective procedure with tendon harvesting of the left 4th 
toe with no immediate complications or reported problems 
during his active service or immediately after discharge.  
The examiner further noted that the veteran's feet problems 
were reported since 1991 onwards in both the feet and treated 
for medical conditions like neuropathy and restless leg 
syndrome with other age advanced generalized medical problems 
and degenerative changes.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
left foot disabilities are related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

Here, there are legitimate reasons for accepting the June 
2006 VA examiners' unfavorable medical opinion over the 
favorable treating physician's January 2002 medical opinion.  
While the VA treating physician diagnosed the veteran with 
neuropathy of lower extremity most likely related to prior 
surgery, this conclusion was based on a history provided by 
the veteran.  This unfortunately fails to take into account 
the relevant service medical records on file which document 
that at separation, the veteran's lower extremities were 
evaluated as normal.    

In comparison, all of these factors were considered by the 
June 2006  VA examiner, and the VA examiner's opinion was 
rendered only after an objective examination was conducted 
combined with a review of the claims file and the veteran's 
pertinent medical history.  
   
Thus, the Board finds that the VA examiner's' June 2006 
reasoned medical opinion is accordingly more probative than 
the January 2002 statement by the veteran's treating 
physician.  In addition, the lapse in time between the 
veteran's active service and the first diagnosis of a left 
foot disability also weighs against the claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Thus, the evidence preponderates against a finding that a 
left hand disability or a left foot disability was incurred 
or aggravated by his military service or any incident of 
military service.

Although the veteran contends that his left hand and left 
foot disabilities were caused by the surgery that he 
underwent during his active service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


